971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Rodney F. STICH, Appellant,v.UNITED STATES, et al.
No. 91-5234.
United States Court of Appeals, District of Columbia Circuit.
June 9, 1992.

Before WALD, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the emergency motion for summary reversal and the opposition thereto;  the unopposed motion for leave to file a motion for enlargement of time to file a dispositive motion;  the unopposed motion for enlargement of time within which to file a dispositive motion;  the motion for summary affirmance;  and appellant's pro se motion for emergency relief, it is


2
ORDERED that the emergency motion for summary reversal and the motion for emergency relief be denied.   It is


3
FURTHER ORDERED that the motion for leave to file a motion for enlargement of time and the motion for enlargement of time be granted.   The Clerk is directed to file the lodged documents.   It is


4
FURTHER ORDERED that the motion for summary affirmance be granted, substantially for the reasons stated by the district court in its memorandum opinion filed June 28, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.